       CASE 0:18-cv-00098-DWF-TNL Document 42 Filed 04/04/19 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                                        District of Minnesota



Starr Indemnity & Liability Company                 JUDGMENT IN A CIVIL CASE
                                  Plaintiff,
v.                                                       Case Number: 18-cv-98 DWF/TNL
North Central Aviation, Inc.


                                  Defendant.




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

     1. Plaintiff Starr Indemnity & Liability Company’s Motion for Summary Judgment (Doc. No.
     [20]) is GRANTED.

     2. Defendant North Central Aviation Inc.’s Motion for Summary Judgment (Doc. No. [25]) is
     DENIED.




      Date: 4/4/2019                                       KATE M. FOGARTY, CLERK

                                                                    s/K. Krulas
                                                       (By) K. Krulas, Deputy Clerk
